             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
             CIVIL CASE NO. 1:20-cv-00341-MR-WCM


GREGORY R. BANTIN and JULIE L.  )
BANTIN,                         )
                                )
                   Plaintiffs,  )
                                )
          vs.                   )                    ORDER
                                )
AIR & LIQUID SYSTEMS            )
CORPORATION, et al.,            )
                                )
                   Defendants.  )
_______________________________ )

     THIS MATTER is before the Court on the parties’ Joint Motion to

Dismiss. [Doc. 76].

     Upon review of the parties’ motion,

     IT IS, THEREFORE, ORDERED that the parties’ Joint Motion to

Dismiss [Doc. 76] is GRANTED, and all the Plaintiffs’ claims against the

Defendant Metropolitan Life Insurance Company are hereby DISMISSED

WITH PREJUDICE.             Signed: August 2, 2021


     IT IS SO ORDERED.




     Case 1:20-cv-00341-MR-WCM Document 77 Filed 08/02/21 Page 1 of 1
